UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) September 21, 2007 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 SIERRA PACIFIC RESOURCES Nevada P.O. Box 30150 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775)834-4011 88-0198358 2-28348 NEVADA POWER COMPANY Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702)367-5000 88-0420104 None (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents TABLE OF CONTENTS Item1.01 Entry into a Material Definitive Agreement SIGNATURES Table of Contents Item1.01 Entry into a Material Definitive Agreement On September 21, 2007, Nevada Power Company, as Tenant, entered into a construction contract (the “Tenant Improvement Contract”) with Beltway Business Park Warehouse No. 2, LLC (the “Landlord”) and Commerce Construction Co. L.P. relating to the construction of certain tenant improvements required pursuant to Section 14.02 of the Lease dated December 11, 2006 between Nevada Power Company and Landlord, which was previously described in Nevada Power Company’s Form 8-K filed with the Securities and Exchange Commission on December 14, 2006.The Tenant Improvement Contract divides the construction into three phases: Phase 1 being the tenant improvement work in the leased building (other than the control room tenant improvements); Phase 2 being the tenant improvement work on 15.94 acres of vacant land leased by Nevada Power Company pursuant to the Lease; and Phase 3 being the tenant improvements to the control room in the leased building.The cost for the tenant improvements for Phase 1 and Phase 2 will be approximately $52 million.The cost for the tenant improvements for Phase 3 will be determined following the receipt of bids for that portion of the work. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. Sierra Pacific Resources (Registrant) Date:September 26, 2007 By: /s/ John E. Brown John E. Brown Controller Nevada Power Company (Registrant) Date:September 26, 2007 By: /s/ John E. Brown John E. Brown Controller
